Case 2:13-cr-20775-LJM-MAR ECF No. 35 filed 07/16/20                  PageID.172      Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                  Case No. 13-20775
                                                     Honorable Laurie J. Michelson
 v.

 JEAN MANUEL RIVERA

         Defendant.


      ORDER ON REQUEST FOR HOME CONFINEMENT OR COMPASSIONATE
                 RELEASE AND APPOINTING COUNSEL [34]


        Defendant Jean Manuel Rivera pleaded guilty to drug, gun, and theft offenses. He was

sentenced by retired District Judge Gerald E. Rosen to a little over 11 years in prison. Due to the

ongoing coronavirus pandemic, the Court received a letter from Rivera requesting compassionate

release or release to home confinement under the Coronavirus Aid, Relief, and Economic Security

(CARES) Act. The letter, though, does not contain sufficient information to enable the Court to

rule on the request for compassionate release. Thus, as to that relief, the request will be denied

without prejudice, but the Court will appoint the Federal Community Defender’s Office to evaluate

Rivera’s situation and determine whether any further action should be taken on his behalf.

                                                I.

        Rivera is presently serving his sentence at the Coleman Federal Correctional Institution in

Sumterville,          Florida.     Bureau     of       Prisons,      “Find       an       inmate,”

https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last visited July 16, 2020).

His letter advises that he has a number of underlying health conditions that he believes put him at

risk for complications from the serious and deadly coronavirus. (ECF No. 34.) These conditions
Case 2:13-cr-20775-LJM-MAR ECF No. 35 filed 07/16/20                  PageID.173       Page 2 of 4



include breathing problems for which he uses a CPAP machine, heart problems, and high blood

pressure. (ECF No. 34.) Rivera also contends that the prison facility is not taking adequate safety

precautions. (Id.) So he asks the Court for compassionate release or relief under the CARES Act

“to be less of a risk of contracting COVID-19.” (ECF No. 34, PageID.168.)

                                                II.

       Rivera is “seeking to be placed on home confinement” under the CARES Act. (ECF No.

34, PageID.169.) In normal circumstances, under 18 U.S.C. § 3624(c)(2), the Bureau of Prisons

(BOP) has the authority, toward the end of a defendant’s sentence, “to place a prisoner in home

confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.”

And now, under the CARES Act, “if the Attorney General finds that emergency conditions will

materially affect the functioning of the BOP, the Director of the Bureau may lengthen the

maximum amount of time for which the Director is authorized to place a prisoner in home

confinement.” Pub. L. No. 116-136, 516 § 12003(b)(2), 134 Stat. 281 (2020). Under guidance

from the Attorney General, “[t]he BOP began reviewing all inmates who have COVID-19 risk

factors . . . to determine which inmates are suitable candidates for home confinement.” United

States v. Flenory, No. 05-80955, 2020 U.S. Dist. LEXIS 78602, at *9 (E.D. Mich. May 5, 2020).

       But as with the First Step Act, “[t]he CARES Act places decision-making authority solely

within the discretion of the Attorney General and the Director of the Bureau of Prisons.” United

States v. Coker, No. 14-CR-085, 2020 U.S. Dist. LEXIS 66286, at *5 (E.D. Ky. Apr. 15, 2020);

see also United States v. James, No. 15-255, 2020 U.S. Dist. LEXIS 69973, at *5 (D. Minn. Apr.

21, 2020) (“Although the First Step Act expanded release opportunities, courts have observed that

‘it is BOP—not the courts—who decides whether home detention is appropriate. . . .’” (citations

omitted)). Thus, this Court does not have the authority to order Rivera released to home



                                                 2
Case 2:13-cr-20775-LJM-MAR ECF No. 35 filed 07/16/20                    PageID.174      Page 3 of 4



confinement under the CARES Act. See Coker, U.S. Dist. LEXIS 66286, at *5; James, 2020 U.S.

Dist. LEXIS 69973, at *5.

       As mentioned, Rivera also seeks “compassionate release.” (ECF No. 34, PageID.167–168.)

Under a different portion of the First Step Act, the Court has the authority to reduce a defendant’s

term of imprisonment “after considering the factors set forth in section 3553(a) to the extent that

they are applicable, if it finds that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that a reduction is consistent with applicable statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Act further provides that the Court may grant

this so-called “compassionate release” upon (1) a motion by the BOP or (2) “upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A).

       Even during the coronavirus pandemic, this exhaustion is mandatory. See United States v.

Alam, 960 F.3d 831 (6th Cir. 2020). But Rivera’s letter does not indicate whether he first requested

relief from the warden and, if so, when he made the request. Nor does he provide any medical

documentation or discussion of the § 3553(a) factors, including whether he poses any danger to

the community, which is also part of the compassionate release analysis. See 18 U.S.C.

§ 3852(c)(1)(A)(i).

       Thus, Rivera has failed to demonstrate exhaustion and has provided insufficient

information for the Court to determine whether he is entitled to a sentence reduction. So his request

will be DENIED WITHOUT PREJUDICE. But given his expressed medical conditions, the Court




                                                  3
Case 2:13-cr-20775-LJM-MAR ECF No. 35 filed 07/16/20               PageID.175     Page 4 of 4



will appoint the Federal Community Defender’s Office to determine whether any further action is

warranted on Rivera’s behalf.

       IT IS SO ORDERED.

       Dated: July 16, 2020


                                           s/Laurie J. Michelson
                                           LAURIE J. MICHELSON
                                           UNITED STATES DISTRICT JUDGE




                                              4
